Title: Thomas Jefferson to John Barnes, 25 August 1809
From: Jefferson, Thomas
To: Barnes, John


          Sir  Monticello Aug. 25. 09.
           By the last post I acknoleged the receipt of your last letter, & at the same time took the liberty of making a remittance through you to mr Peale.  having occasion to send a light cart to Washington, & being in want of half a pound of Sal-Ammoniac, an article necessary for tinning our copper utensils, & not to be had here, I ask the favor of you to procure it at an Apothecary’s & send it to me by the bearer Davy who will call for it. the cost shall be answered with my remaining balance ere long. I salute you with affectionate esteem.
          
            Th:
            Jefferson
        